TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00561-CR





Phillip Lyle Tignor, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
NO. 13,893-A, HONORABLE CURT F. STEIB, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Phillip Lyle Tignor filed a “request for nunc pro tunc order” in the district court
seeking a restoration of time credits he lost when his parole was revoked.  The court denied the
motion and Tignor filed notice of appeal.
We do not have jurisdiction except as expressly granted by law.  See Apolinar v.
State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991).  No appeal lies from an order denying a request
for judgment nunc pro tunc.  Everett v. State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet. ref’d). 
We are not aware of any statute vesting this Court with jurisdiction over this appeal.
 

The appeal is dismissed.
 
 
                                                ___________________________________________
                                                David Puryear, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   September 23, 2005
Do Not Publish